Citation Nr: 1717006	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell carcinoma, claimed as skin cancer, as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed skin cancer as a result of exposure to radiation during his service in Japan.  He contends that he was exposed to radiation when he was sent to both Hiroshima and Nagasaki.  Although the Veteran did not handle any nuclear material, he claims that he ate potatoes grown in those areas.  The Veteran's DD-214 notes that he was given an Occupation Medal for service in Japan. 

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first is on a presumptive basis.  VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d)(3)(i) (2016).  However, the Veteran did not participate in "radiation-risk activity" as defined by regulation.  Notably, any service in Hiroshima or Nagasaki after July 1, 1946 does not qualify as "radiation-risk" activity.  See 38 C.F.R. § 3.309(d)(3)(i)(B).

Service connection can also be pursued on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2).  In particular, the Veteran appears to allege that he consumed vegetables which were contaminated with residual ionizing radiation from the detonation of atomic weapons of Hiroshima and/or Nagasaki in World War II.  Based upon these allegations, the Board is of the opinion that the Veteran has raised an "other exposure" claim which requires special development pursuant to 38 C.F.R. § 3.311(a)(2)(iii).

In this case, the Veteran's service treatment records were unavailable, as documented in a December 2009 VA memorandum.  The memorandum indicated that a request was sent to the National Personnel Records Center for radiation risk information and to obtain the Veteran's Form DD 1141, however these records were unavailable.  The Veteran completed a Radiation Risk Activity Information Sheet which indicated that he served in Nagasaki in September 1951 and Hiroshima in October 1951, as a truck driver with the 37th AAA Gun Bn unit.  The Veteran's records could not be located in the Defense Personnel Records Information Retrieval System (DPRIS) either.  

Nonetheless, the provisions of 38 C.F.R. § 3.311(a)(2)(iii) entitle the Veteran for preparation of a dose estimate from the Under Secretary of Health based upon all "available" records and the Veteran's reported exposures.  The lack of "available" records does not negate VA's duty to obtain a dose estimate given the specific language of 38 C.F.R. § 3.311(a)(2)(iii).

The Board further notes that, during a hearing before a Decision Review Officer (DRO) in January 2016, the Veteran testified to undergoing a skin graft procedure at a VA facility in 1965.  The record contains a VA Form 10-2593, dated October 1955, reporting the Veteran's treatment at the VA Hospital in Columbia for 3rd degree burns of the left arm.  As any record which helps establish the onset of skin cancer may be relevant to this claim, the Board finds that all VA clinic records since service discharge must be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record, all updated VA treatment records and private medical records that have not yet been associated with the file, including a search for all hardcopy and electronic records since the Veteran's discharge from service.  See VA Form 10-2593 dated October 1955 (reporting the Veteran's treatment at the VA Hospital in Columbia for 3rd degree burns of the left arm).

2.  Forward the Veteran's personnel records and other pertinent documents, along with a summary of the claimed circumstances of the Veteran's ionizing radiation exposure (exposure to contaminated soil and food products), to the VA Under Secretary for Health for a radiation dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

3.  If it is determined that the Veteran was exposed to radiation during service, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation caused or contributed to his development of basal cell carcinoma and/or squamous cell carcinoma taking into consideration the factors listed under 38 C.F.R. § 3.311(e).

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for skin cancer, as a result of exposure to ionizing radiation.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case (SSOC) and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

